Lacy, J.,
delivered the opinion of the court.
This case is as follows: The plaintiff in error was indebted to the Commonwealth of Virginia in the sum of $12.60, as taxes for the years 1886,1887, for which he tendered alleged coupons of the State in payment, which were refused by the collector of taxes. He was thereupon sued by the Commonwealth for the amount of his said taxes due the Commonwealth, and judgment was rendered for the Commonwealth ; whereupon he applied to this court for a writ of error, which was awarded. The proceeding was by motion, and the defendant moved to quash the notice of said motion, and dismiss all proceedings under it, upon the ground that the act of assembly approved May 12, 1887, under which the motion is instituted and the notice given, is repugnant to section 10 of Article I of the Constitution of the United States, which motion the court overruled, and this ruling of the court is assigned as error.
The act in question came under review in the supreme court of the United States in the case In re Ayers, 123 U. S. 485, 8 Sup. Ct. Rep. 164. After citing the provisions of the act deemed material, the court said: “If a suit maybe rightfully brought at all by the State to recover a judgment for taxes, in,such a case, certainly, there is nothing in the provisions that violates any legal or contract right of the party sued.” And again : “The bringing of such actions is no breach of any contract subsisting between the complainants (complainants in the principal suit) and the State of Virginia.” Opinion of Mr. Justice Matthews, 123 U. S. 494-496, 8 Sup. Ct. Eep. 172. There, was therefore no error in this ruling of the circuit court.
The second assignment of error is as to the refusal of the circuit court to allow the use of expert testimony to prove the genuineness of the coupons tendered for the payment of the taxes sued on. The ruling of the circuit court on this point *524was in accordance with, the rule of evidence prescribed by law, to be found in the act of assembly approved January 21, 1886, entitled “an act to amend and re-enact section 39 of chapter 161, Oode 1813, in relation to rules of pleadings and evidence.” We are of opinion that the claim set up by the plaintiff in error, that this act is also contrary to the said tenth section of Article I of the Constitution of the United States, and Article XIY of the amendments thereto, cannot be sustained for reasons fully set forth in repeated decisions of this court. Com’th v. Weller, 82 Va. 721; Com’th v. Booker, 82 Va. 964; Newton v. Com’th, Id. 647; Cornwall v. Com’th, Id. 646. In the last case, which was a suit against the State, this court said: “ The cited clause of the United States Constitution has no application whatever to rules of evidence prescribed by the law-making power of the State to govern proceedings in her own courts. The said provision of the United States Constitution has no application to this case. This is a suit against the State of Yirginia, and the plaintiff in error can only sue the State by her own consent, and when he avails of this consent he must pursue the remedy as it is provided by law.” And in the case of Com. v. Weller, supra, this court said: “ The constitution of this State vests the legislative power of this Commonwealth in the general assembly. The act of assembly in question was an act to pi’escribe a rule of evidence in the courts of this State. The first article, section 10, of the United States Constitution provides, among other things, that no State shall pass any law impairing the obligation of contracts; but this provision has no application whatever to rules of evidence or procedure in the State courts. The same provision is found in the fifth article, fourteenth section, of the constitution of the State of Yirginia.” The defendant in the case moved the court to require the production of the bonds from which the coupons were cut, which motion the court allowed, and the plaintiff again excepted. But in this action of the circuit court there was no error. It is in accordance with the law of the State, and the ruling of this court in the case of Com’th v. Weller, supra; and the circuit court *525did not err in instructing the jury that the act in question was constitutional and valid, and that it was necessary to produce the bond when demanded, in order to establish the genuineness of the coupon. Upon the whole case we are of opinion to affirm the said judgment of the circuit court of Alexandria city.
Lewis, P., dissented.
Judgment affirmed.